SANDERLIN, Judge.
Appellants appeal from the trial court’s denial of their motion for attorney’s fees and appellee cross-appeals the trial court’s denial of his counterclaim for tortious interference with a business relationship. After a review of the record, we find the trial court erred in denying appellants attorney’s fees pursuant to the terms of the contract as they were the prevailing party in the litigation below. We, therefore, reverse and remand to the trial court to set a reasonable attorney’s fee in accordance with Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985).
We affirm the trial court’s denial of ap-pellee’s counterclaim for tortious interference with a business relationship.
Affirmed in part, reversed in part, and remanded for further proceedings consistent with this opinion.
SCHEB, A.C.J., and BOARDMAN, EDWARD F., (Ret.) J., concur.